  Case 1:17-cr-00213-MKB Document 27 Filed 01/22/20 Page 1 of 1 PageID #: 65




                     WM | Wright & Marinelli, LLP
                                       ATTORNEYS AT LAW

                           305 BROADWAY, SUITE 1001,
                               NEW YORK, NY 10007
                  OFFICE (212) 822-1419 • FACSIMILE (212) 822-1463

                                                      January 22, 2020
Via ECF
Honorable Margo K. Brodie
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

                       Re:     United States v. Carlos Andres Gallo Rodriguez
                               Crim. Doc. No. 17-213 (MKB)

Dear Judge Brodie:

       The undersigned and Sally Butler represent Carlos Andres Gallo Rodriguez who is
scheduled to appear before Your Honor on January 24, 2020 at 10:00am. We respectfully
request that the matter be adjourned until a date in mid-March that is convenient for Your Honor.

        This request is made with no objection from the Government and would be in the
interests of justice as the parties continue to negotiate a resolution of the matter. The defendant
knowingly consents to exclude time under the Speedy Trial Act until the date of the next status
conference.

                                                      Respectfully submitted,
                                                      /s/
                                                      Christopher Wright


Cc: AUSA Erin Reid (via ECF)
